Judgment modified so as to eliminate cruelty as a ground for the relief granted, and by reducing the alimony to $75 a week. The amount allowed on this record is excessive. Present — Peek, P. J., Cohn, Callahan, Breitel and Botein, JJ.; Breitel, J., dissents in the following memorandum: I vote to modify to eliminate cruelty as a ground for the relief, and otherwise vote to affirm. With respect to the fixing of permanent alimony, the trial court was most meticulous in analyzing the elements he considered. He used not only the proof that showed that defendant had nonvisible assets, but he also used the proof of the standard of living of the parties, which, in turn, was probative of available income, both visible and invisible. Since the trial court has so patently done a thorough and able job in fixing the amount of alimony and counsel fees, there should be no change in this court. Settle order on notice.